Exhibit 10.1

EXECUTION VERSION

$275,000,000

ATLAS ENERGY HOLDINGS OPERATING COMPANY LLC

ATLAS RESOURCE FINANCE CORPORATION

7.750% Senior Notes due 2021

Purchase Agreement

January 16, 2013

J.P. Morgan Securities LLC

As Representative of the

several Initial Purchasers listed

in Schedule 1 hereto

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

Ladies and Gentlemen:

Atlas Energy Holdings Operating Company LLC, a Delaware limited liability
company (the “Company”), and Atlas Resource Finance Corporation, a Delaware
corporation (“Finance Corp.” and, together with the Company, the “Issuers”),
propose to issue and sell to the several initial purchasers listed in Schedule 1
hereto (the “Initial Purchasers”), for whom you are acting as representative
(the “Representative”), $275,000,000 principal amount of their 7.750% Senior
Notes due 2021 (the “Securities”). The Securities will be issued pursuant to an
Indenture to be dated as of the Closing Date (as defined below) (the
“Indenture”) among the Issuers, Atlas Resource Partners, L.P., a Delaware
limited partnership (the “Parent Guarantor”), the other guarantors listed in
Schedule 2 hereto (together with the Parent Guarantor, the “Guarantors”) and
U.S. Bank National Association, as trustee (the “Trustee”), and will be
guaranteed on an unsecured senior basis by each of the Guarantors (the
“Guarantees”).

The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom. The Issuers and the Guarantors have prepared a
preliminary offering



--------------------------------------------------------------------------------

memorandum dated January 9, 2013 (the “Preliminary Offering Memorandum”) and
will prepare an offering memorandum dated the date hereof (the “Offering
Memorandum”) setting forth information concerning the Issuers, the Guarantors
and the Securities. Copies of the Preliminary Offering Memorandum have been, and
copies of the Offering Memorandum will be, delivered by the Issuers to the
Initial Purchasers pursuant to the terms of this purchase agreement (the
“Agreement”). Each Issuer hereby confirms that it has authorized the use of the
Preliminary Offering Memorandum, the other Time of Sale Information (as defined
below) and the Offering Memorandum in connection with the offering and resale of
the Securities by the Initial Purchasers in the manner contemplated by this
Agreement. Capitalized terms used but not defined herein shall have the meanings
given to such terms in the Preliminary Offering Memorandum. References herein to
the Preliminary Offering Memorandum, the Time of Sale Information and the
Offering Memorandum shall be deemed to refer to and include any document
incorporated by reference therein and any reference to “amend,” “amendment” or
“supplement” with respect to the Preliminary Offering Memorandum or the Offering
Memorandum shall be deemed to refer to and include any documents filed after
such date and incorporated by reference therein. References herein to the
Preliminary Offering Memorandum, the Time of Sale Information and the Offering
Memorandum shall be deemed to refer to and include the preliminary Canadian
offering memorandum dated January 9, 2013 (the “Preliminary Canadian Offering
Memorandum”) and the Canadian offering memorandum dated the date hereof (the
“Final Canadian Offering Memorandum”), respectively.

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the Issuers have prepared the following information (collectively,
the “Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto.

The Issuers intend to use the proceeds of the offering of the Securities to
repay a portion of the Atlas Resource Partners L.P.’s existing credit facility
maturing in March 2016 (the “Existing Credit Agreement”) and pay related fees
and transactions in connection therewith (the “Transactions”).

Holders of the Securities (including the Initial Purchasers and their direct and
indirect transferees) will be entitled to the benefits of a Registration Rights
Agreement, to be dated the Closing Date (as defined below) (the “Registration
Rights Agreement”), pursuant to which the Issuers and the Guarantors will agree
to file one or more registration statements with the Securities and Exchange
Commission (the “Commission”) providing for the registration under the
Securities Act of the Securities or the Exchange Securities referred to (and as
defined) in the Registration Rights Agreement and the related Guarantees.

 

-2-



--------------------------------------------------------------------------------

The Issuers and the Guarantors hereby confirm their agreement with the several
Initial Purchasers concerning the purchase and resale of the Securities, as
follows:

1. Purchase and Resale of the Securities.

(a) The Issuers agree to issue and sell the Securities to the several Initial
Purchasers as provided in this Agreement, and each Initial Purchaser, on the
basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, agrees, severally and not jointly,
to purchase from the Issuers the respective principal amount of Securities set
forth opposite such Initial Purchaser’s name in Schedule 1 hereto at a price
equal to 97.75% of the principal amount thereof plus accrued interest, if any,
from January 23, 2013 to the Closing Date. The Issuers will not be obligated to
deliver any of the Securities except upon payment for all the Securities to be
purchased as provided herein.

(b) The Issuers understand that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information.
Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) it is a qualified institutional buyer within the meaning of Rule 144A under
the Securities Act (a “QIB”) and an accredited investor within the meaning of
Rule 501(a) of Regulation D under the Securities Act (“Regulation D”);

(ii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act; and

(iii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities as part of their initial offering
except:

(A) within the United States to persons whom it reasonably believes to be QIBs
in transactions pursuant to Rule 144A under the Securities Act (“Rule 144A”) and
in connection with each such sale, it has taken or will take reasonable steps to
ensure that the purchaser of the Securities is aware that such sale is being
made in reliance on Rule 144A; or

(B) in accordance with the restrictions set forth in Annex C hereto.

(c) Each Initial Purchaser acknowledges and agrees that the Issuers and, for
purposes of the “no registration” opinions to be delivered to the Initial
Purchasers pursuant to Sections 6(g) and 6(i), counsel for the Issuers and the
Guarantors and counsel for the Initial Purchasers, respectively, may rely upon
the accuracy of the representations and warranties of the Initial Purchasers,
and compliance by the Initial Purchasers with their agreements, contained in
paragraph (b) above (including Annex C hereto), and each Initial Purchaser
hereby consents to such reliance.

 

-3-



--------------------------------------------------------------------------------

(d) The Issuers acknowledge and agree that the Initial Purchasers may offer and
sell Securities to or through any affiliate of an Initial Purchaser and that any
such affiliate may offer and sell Securities purchased by it to or through any
Initial Purchaser.

(e) The Issuers and the Guarantors acknowledge and agree that each Initial
Purchaser is acting solely in the capacity of an arm’s length contractual
counterparty to the Issuers and the Guarantors with respect to the offering of
Securities contemplated hereby (including in connection with determining the
terms of the offering) and not as a financial advisor or a fiduciary to, or an
agent of, the Issuers, the Guarantors or any other person. Additionally, neither
the Representative nor any other Initial Purchaser is advising the Issuers, the
Guarantors or any other person as to any legal, tax, investment, accounting or
regulatory matters in any jurisdiction. The Issuers and the Guarantors shall
consult with their own advisors concerning such matters and shall be responsible
for making their own independent investigation and appraisal of the transactions
contemplated hereby, and neither the Representative nor any other Initial
Purchaser shall have any responsibility or liability to the Issuers or the
Guarantors with respect thereto. Any review by the Representative or any Initial
Purchaser of the Issuers, the Guarantors, and the transactions contemplated
hereby or other matters relating to such transactions will be performed solely
for the benefit of the Representative or such Initial Purchaser, as the case may
be, and shall not be on behalf of the Issuers, the Guarantors or any other
person.

2. Payment and Delivery.

(a) Payment for and delivery of the Securities will be made at the offices of
Cahill Gordon & Reindel LLP at 10:00 A.M., New York City time, on January 23,
2013, or at such other time or place on the same or such other date, not later
than the fifth business day thereafter, as the Representative and the Issuers
may agree upon in writing. The time and date of such payment and delivery is
referred to herein as the “Closing Date”.

(b) Payment for the Securities shall be made by wire transfer in immediately
available funds to the account(s) specified by the Issuers to the Representative
against delivery to the nominee of The Depository Trust Company (“DTC”), for the
account of the Initial Purchasers, of one or more global notes representing the
Securities (collectively, the “Global Note”), with any transfer taxes payable in
connection with the sale of the Securities duly paid by the Issuers. The Global
Note will be made available for inspection by the Representative not later than
1:00 P.M., New York City time, on the business day prior to the Closing Date.

 

-4-



--------------------------------------------------------------------------------

3. Representations and Warranties of the Issuers and the Guarantors. The Issuers
and the Guarantors jointly and severally represent and warrant to each Initial
Purchaser that:

(a) Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum. The Preliminary Offering Memorandum, as of its date, did not, the
Time of Sale Information, at the Time of Sale, did not, and at the Closing Date,
will not, and the Offering Memorandum, in the form first used by the Initial
Purchasers to confirm sales of the Securities and as of the Closing Date, will
not, contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Issuers and the Guarantors make no representation or warranty with respect to
any statements or omissions made in reliance upon and in conformity with
information relating to any Initial Purchaser furnished to the Issuers in
writing by such Initial Purchaser through the Representative expressly for use
in the Preliminary Offering Memorandum, the Time of Sale Information or the
Offering Memorandum.

(b) Additional Written Communications. The Issuers and the Guarantors (including
their agents and representatives, other than the Initial Purchasers in their
capacity as such) have not prepared, made, used, authorized, approved or
referred to and will not prepare, make, use, authorize, approve or refer to any
written communication that constitutes an offer to sell or solicitation of an
offer to buy the Securities (each such communication by the Issuers and the
Guarantors or their agents and representatives (other than a communication
referred to in clauses (i) and (ii) below) an “Issuer Written Communication”)
other than (i) the Preliminary Offering Memorandum, (ii) the Offering
Memorandum, (iii) the documents listed on Annex A hereto, including a term sheet
substantially in the form of Annex B hereto, which constitute part of the Time
of Sale Information, and (iv) any electronic road show or other written
communications, in each case used in accordance with Section 4(c). Each such
Issuer Written Communication, when taken together with the Time of Sale
Information at the Time of Sale, did not, and at the Closing Date will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Issuers and the Guarantors make no representation or warranty with respect to
any statements or omissions made in each such Issuer Written Communication in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representative expressly for use in any Issuer Written Communication. Any
information included in an Issuer Written Communication that is not otherwise
included in the Time of Sale Information and the Offering Memorandum does not
conflict with the information in the Time of Sale Information and the Offering
Memorandum.

(c) Incorporated Documents. The documents incorporated or deemed to be
incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum, at the respective times they were or hereafter are filed
with the Commission, complied and will comply in all material respects with the
requirements of the Securities Exchange Act of 1934, as amended, and the rules
and regulations of the Commission thereunder (collectively, the “Exchange Act”),
and did not and will not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading.

 

-5-



--------------------------------------------------------------------------------

(d) Financial Statements. The financial statements of the Parent Guarantor,
Titan Operating, LLC (“Titan”) and DTE Gas & Oil Company (“DTE”) and the
Statements of Combined Revenues and Direct Operating Expenses of Oil and Gas
Properties Acquired by the Parent Guarantor (the properties described thereby,
the “Acquired Properties”) included in the Time of Sale Information and the
Offering Memorandum, together with the related schedules (if any) and notes,
present fairly the financial position of the Parent Guarantor and its
consolidated subsidiaries and the results of operations of Titan, DTE, the
Acquired Properties at the dates indicated and the results of operations,
changes in stockholders’ equity and cash flows of the Parent Guarantor and its
consolidated subsidiaries for the periods specified; and all such financial
statements have been prepared in conformity with GAAP applied on a consistent
basis throughout the periods involved and comply with all applicable accounting
requirements under the Securities Act or the Exchange Act, as applicable. The
supporting schedules, if any, included in the Time of Sale Information and the
Offering Memorandum present fairly, in accordance with GAAP, the information
shown thereby. The pro forma financial statements and the related notes thereto
included in the Time of Sale Information and the Offering Memorandum present
fairly the information shown therein, have been prepared in accordance with the
Commission’s rules and guidelines with respect to pro forma financial statements
and have been properly compiled on the bases described therein, and the
assumptions used in the preparation thereof are reasonable and the adjustments
used therein are appropriate to give effect to the transactions and
circumstances referred to therein. The interactive data in eXtensible Business
Reporting Language incorporated by reference in the Time of Sale Information and
the Offering Memorandum fairly presents the information called for in all
material respects and has been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.

(e) No Material Adverse Change. Since the date of the most recent financial
statements of the Parent Guarantor included or incorporated by reference in the
Time of Sale Information and the Offering Memorandum (in each case exclusive of
any amendments or supplements thereto subsequent to the date of this Agreement),
(A) there has been no material adverse change or any development that could
reasonably be expected to result in a material adverse change, in the condition
(financial or other), results of operations, business, properties, management or
prospects of the Parent Guarantor and its subsidiaries taken as a whole, whether
or not arising in the ordinary course of business or materially and adversely
affect the consummation of the transactions contemplated in this Agreement or
the performance by the Issuers and the Guarantors of their obligations under
this Agreement (in any such case, a “Material Adverse Effect”); (B) except as
otherwise disclosed in the Time of Sale Information and the Offering Memorandum
(in each case exclusive of any amendments or supplements thereto subsequent to
the date of this Agreement), neither of the Parent Guarantor nor any of its
subsidiaries has incurred any liability or obligation or entered into any
transaction or agreement that, individually or in the aggregate, is material
with respect to the Parent

 

-6-



--------------------------------------------------------------------------------

Guarantor and its subsidiaries, taken as a whole, and neither the Parent
Guarantor nor any of its subsidiaries has sustained any loss or interference
with its business or operations from fire, explosion, flood, earthquake or other
natural disaster or calamity, whether or not covered by insurance, or from any
labor dispute or disturbance or court or governmental action, order or decree
which could reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect; and (C) except as otherwise disclosed in the Time
of Sale Information and the Offering Memorandum (in each case exclusive of any
amendments or supplements thereto subsequent to the date of this Agreement),
there has been no distribution of any kind declared, paid or made by Parent
Guarantor on any class of its limited or general partnership interests or any
change in the long-term debt of the Parent Guarantor or any of its subsidiaries.

(f) Organization and Good Standing. Each of the Parent Guarantor and each of its
subsidiaries has been duly formed and is validly existing as a corporation,
limited partnership or limited liability company, as applicable, and is in good
standing under the laws of its jurisdiction of formation and has full corporate,
partnership or limited liability company power and authority necessary to own,
lease and operate its properties that it owns, leases or operates and to conduct
its business as described in the Time of Sale Information and the Offering
Memorandum and to enter into and perform its obligations under this Agreement
(to the extent applicable), in each case in all material respects as described
in this Agreement. Each of the Parent Guarantor and each of its subsidiaries is
duly qualified to transact business and is in good standing as a foreign
corporation, limited partnership or foreign limited liability company, as the
case may be, in each other jurisdiction in which such qualification is required
for the ownership or leasing of property or the conduct of business, except
where the failure so to qualify or to be in good standing would not,
individually or in the aggregate, result in a Material Adverse Effect or subject
the Parent Guarantor or any of its subsidiaries to any material liability or
disability. The Parent Guarantor does not own or control, directly or
indirectly, any corporation, association or other entity other than the
subsidiaries listed in Schedule 3 to this Agreement.

(g) Capitalization. The Parent Guarantor has the capitalization as set forth in
each of Time of Sale Information and the Offering Memorandum under the heading
“Capitalization”; all of the outstanding limited liability company interests of
each subsidiary of the Parent Guarantor have been duly and validly authorized
and issued, are fully paid and non-assessable (except as such nonassessability
may be affected by matters described in Section 18-607 of the Delaware Limited
Liability Company Act (the “Delaware LLC Act”)) and are owned directly or
indirectly by the Parent Guarantor, free and clear of any lien, charge,
encumbrance, security interest, restriction on voting or transfer or any other
claim of any third party other than liens in favor of Wells Fargo Bank, N.A., as
collateral agent for the benefit of the secured parties under the Existing
Credit Agreement and related security documents (the “Credit Documents”), and
all capital contributions required in respect of such limited liability company
interests have been paid in full. Finance Corp. has no assets, operations,
revenues or cash flows other than those related to the issuance, administration
and repayment of the Securities. Its only assets are its nominal capitalization
of $1.00.

 

-7-



--------------------------------------------------------------------------------

(h) Due Authorization. Each of the Issuers and each of the Guarantors have full
right, power and authority to execute and deliver this Agreement, the
Registration Rights Agreement, the Securities, the Guarantees and the Indenture
(collectively, the “Transaction Documents”) and to perform their respective
obligations hereunder and thereunder; and all action required to be taken for
the due and proper authorization, execution and delivery of each of the
Transaction Documents and the consummation of the transactions contemplated
thereby has been duly and validly taken.

(i) The Indenture. The Indenture has been duly authorized by the Issuers and the
Guarantors and on the Closing Date will be duly executed and delivered by each
Issuer and each of the Guarantors and, when duly executed and delivered in
accordance with its terms by each of the parties thereto, will constitute a
valid and legally binding obligation of each Issuer and each Guarantor
enforceable against each Issuer and each Guarantor in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability regardless of whether considered in a proceeding in equity or at
law (collectively, the “Enforceability Exceptions”); and on the Closing Date,
the Indenture will conform in all material respects to the requirements of the
Trust Indenture Act of 1939, as amended (the “Trust Indenture Act”), and the
rules and regulations of the Commission applicable to an indenture that is
qualified thereunder.

(j) The Securities and the Guarantees. The Securities have been duly authorized
by each of the Issuers and, when duly executed, authenticated, issued and
delivered as provided in the Indenture and paid for as provided herein, will be
duly and validly issued and outstanding and will constitute valid and legally
binding obligations of each of the Issuers enforceable against each of the
Issuers in accordance with their terms, subject to the Enforceability
Exceptions, and will be entitled to the benefits of the Indenture; and the
Guarantees have been duly authorized by each of the Guarantors and, when the
Securities have been duly executed, authenticated, issued and delivered as
provided in the Indenture and paid for as provided herein, will be valid and
legally binding obligations of each of the Guarantors, enforceable against each
of the Guarantors in accordance with their terms, subject to the Enforceability
Exceptions, and will be entitled to the benefits of the Indenture.

(k) The Exchange Securities. On the Closing Date, the Exchange Securities
(including the related Guarantees) will have been duly authorized by the Issuers
and each of the Guarantors and, when duly executed, authenticated, issued and
delivered as contemplated by the Registration Rights Agreement, will be duly and
validly issued and outstanding and will constitute valid and legally binding
obligations of each Issuer, as an issuer, and each of the Guarantors, as
guarantor, enforceable against each Issuer and each of the Guarantors in
accordance with their terms, subject to the Enforceability Exceptions, and will
be entitled to the benefits of the Indenture.

 

-8-



--------------------------------------------------------------------------------

(l) Registration Rights Agreement. The Registration Rights Agreement has been
duly authorized by each Issuer and each of the Guarantors and on the Closing
Date will be duly executed and delivered by each Issuer and each of the
Guarantors and, when duly executed and delivered in accordance with its terms by
each of the parties thereto, will constitute a valid and legally binding
agreement of each Issuer and each of the Guarantors enforceable against each
Issuer and each of the Guarantors in accordance with its terms, subject to the
Enforceability Exceptions, and except that rights to indemnity and contribution
thereunder may be limited by applicable law and public policy.

(m) Purchase Agreement. This Agreement has been duly authorized, executed and
delivered by each of the Issuers and each of the Guarantors.

(n) No Violation or Default. None of the Parent Guarantor nor any of its
subsidiaries is in violation of its charter or by-laws or similar organizational
documents or in default in the performance or observance of any obligation,
agreement, covenant or condition contained in its charter or by-laws or similar
organizational documents. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated herein and in
the Time of Sale Information and the Offering Memorandum (including the issuance
and sale of the Securities and the use of the proceeds from the sale of the
Securities as described in the Time of Sale Information and the Offering
Memorandum under the caption “Use of proceeds”) and compliance by each of the
Issuers and each of the Guarantors with its obligations under this Agreement do
not and will not, whether with or without the giving of notice or passage of
time or both, conflict with or constitute a breach of, or default under, or
result in the creation or imposition of any lien upon any property or assets of
the Parent Guarantor and its subsidiaries pursuant to, any indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which the
Parent Guarantor or any of its subsidiaries is a party or by which the Parent
Guarantor or any of its subsidiaries is bound or to which any property, right or
asset of the Parent Guarantor or any of its subsidiaries is subject, except for
such conflicts, breaches, defaults or liens that would not, individually or in
the aggregate, result in a Material Adverse Effect, nor will such action result
in any violation of (i) the provisions of the charter or by-laws or similar
organizational documents of any of the Parent Guarantor or any of its
subsidiaries or (ii) any applicable law, statute, rule, regulation, judgment,
order, writ or decree of any government, government instrumentality or court,
domestic or foreign, having jurisdiction over the Issuers and the Guarantors or
any of their respective assets, properties or operations.

(o) Accuracy of Descriptions. The information included or incorporated by
reference in the Time of Sale Information and the Offering Memorandum under the
captions “Management’s discussion and analysis of financial condition and
results of operations—Liquidity and capital resources,” “Business—Environmental
matters and regulation,” “Legal proceedings,” “Certain Relationships and Related
Transactions, and Director

 

-9-



--------------------------------------------------------------------------------

Independence,” “Description of other indebtedness,” “Description of notes,”
“Exchange offer; registration rights” and “Certain U.S. federal income tax
consequences,” in each case to the extent that it constitutes summaries of legal
matters, summaries of provisions of any instruments or agreements (including the
Transaction Documents), summaries of legal proceedings, or legal conclusions, is
correct in all material respects; and there are no franchises, contracts,
indentures, mortgages, deeds of trust, loan or credit agreements, bonds, notes,
debentures, evidences of indebtedness, leases or other instruments, agreements
or documents required to be described or referred to in the Time of Sale
Information and the Offering Memorandum or the documents incorporated or deemed
to be incorporated by reference therein which have not been so described and
filed as required.

(p) No Consents Required. (i) No filing with, or authorization, approval,
consent, license, order, registration, qualification or decree of, any court or
governmental authority or agency, domestic or foreign, (ii) no authorization,
approval, vote or consent of any holder of equity interests or other securities
of the Parent Guarantor or any its subsidiaries or creditor of any of the Parent
Guarantor or any of its subsidiaries, (iii) no authorization, approval, waiver
or consent under any the charter or by-laws or similar organizational documents
of the Issuers and the Guarantors, and (iv) no authorization, approval, vote or
consent of any other person or entity, is necessary or required for the
authorization, execution, delivery or performance by the Issuers and the
Guarantors of this Agreement, for the offering of the Securities as contemplated
by this Agreement, for the issuance, sale or delivery of the Securities to be
sold by Issuers and the Guarantors pursuant to this Agreement, or for the
consummation of any of the other transactions contemplated by this Agreement, in
each case on the terms contemplated by the Time of Sale Information and the
Offering Memorandum, except such as have been obtained under the Securities Act
or the Exchange Act and the registration of the Securities under the Securities
Act, the qualification of the Indenture under the Trust Indenture Act and such
consents, approvals, authorizations, orders and registrations or qualifications
as may be required under applicable state securities laws in connection with the
purchase and distribution of the Securities by the Initial Purchasers.

(q) Legal Proceedings. There is no action, suit, proceeding, inquiry or
investigation before or brought by any court or governmental agency or body,
domestic or foreign, now pending, or, to the knowledge of the Issuers and the
Guarantors, threatened, against or affecting the Parent Guarantor and its
subsidiaries which is required to be disclosed in the Time of Sale Information
and the Offering Memorandum (other than as disclosed therein), or which might
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect; the aggregate of all pending legal or governmental
proceedings to which any of the Parent Guarantor and any of its subsidiaries is
a party or of which any of their respective property or assets is the subject
which are not described in the Time of Sale Information and the Offering
Memorandum, including ordinary routine litigation incidental to the business,
would not reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect.

 

-10-



--------------------------------------------------------------------------------

(r) Independent Accountants. The accountants who certified the financial
statements, the statements of combined revenues and direct operating expenses,
and any supporting schedules included in the Time of Sale Information and the
Offering Memorandum are independent public accountants as required the
Securities Act, the Exchange Act, and the applicable rules and regulations
adopted by the Commission and the Public Company Accounting Oversight Board
(United States).

(s) Real and Personal Property. Except as described in each of the Time of Sale
Information and the Offering Memorandum, the Parent Guarantor and its
subsidiaries have good and marketable title in fee simple to, or have valid
rights to lease or otherwise use, all items of real and personal property that
are material to the respective businesses of the Parent Guarantor and its
subsidiaries, in each case free and clear of all liens, encumbrances, claims and
defects and imperfections of title except those (i) that do not materially
interfere with the use made and proposed to be made of such property by the
Parent Guarantor and its subsidiaries, (ii) pursuant to the Credit Documents or
(iii) that could not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect.

(t) Intellectual Property. The Parent Guarantor and its subsidiaries own and
possess or have valid and enforceable licenses to use, all patents, patent
rights, patent applications, licenses, copyrights, inventions, know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks,
trade names, service names, software, internet addresses, domain names and other
intellectual property (collectively, “Intellectual Property”) that is described
in the Time of Sale Information and the Offering Memorandum or that is necessary
for the conduct of their respective businesses as currently conducted, as
proposed to be conducted and as described in the Time of Sale Information and
the Offering Memorandum; none of the Parent Guarantor or any of its subsidiaries
has received any notice or is otherwise aware of any infringement of or conflict
with rights of others with respect to any Intellectual Property or of any facts
or circumstances which would render any Intellectual Property invalid or
inadequate to protect the interests of the Parent Guarantor and its subsidiaries
therein; there are no third parties who have or, to the knowledge of the Issuers
and the Guarantors, will be able to establish rights to any Intellectual
Property of the Parent Guarantor and its subsidiaries, except for, and to the
extent of, the ownership rights of the owners of the Intellectual Property which
the Time of Sale Information and the Offering Memorandum discloses is licensed
to the Parent Guarantor and its subsidiaries; there is no pending or, to the
knowledge of the Issuers and the Guarantors, threatened action, suit, proceeding
or claim by others challenging the Parent Guarantor’s or its subsidiaries’
rights in or to any such Intellectual Property, or challenging the validity,
enforceability or scope of any such Intellectual Property, or asserting that any
of the Parent Guarantor or any of its subsidiaries infringes or otherwise
violates, or would, upon the commercialization of any product or service
described in the Time of Sale Information and the Offering Memorandum, infringe
or violate, any Intellectual Property of others, and the Issuers and the
Guarantors are unaware of any facts which could form a reasonable basis for any
such action,

 

-11-



--------------------------------------------------------------------------------

suit, proceeding or claim; the Parent Guarantor and its subsidiaries have
complied with the terms of each agreement pursuant to which any Intellectual
Property has been licensed to the Parent Guarantor and its subsidiaries, all
such agreements are in full force and effect, and no event or condition has
occurred or exists that gives or, with notice or passage of time or both, would
give any person the right to terminate any such agreement; and there is no
patent or patent application that contains claims that interfere with the issued
or pending claims of any such Intellectual Property of the Parent Guarantor and
its subsidiaries or that challenges the validity, enforceability or scope of any
such Intellectual Property.

(u) No Undisclosed Relationships. There are no business relationships or related
party transactions involving the Parent Guarantor or any of its subsidiaries or,
to the knowledge of the Issuers and the Guarantors, any other person that are
required by the Securities Act to be described in the Time of Sale Information
and the Offering Memorandum that have not been described as required.

(v) Investment Company Act. Neither the Parent Guarantor nor any of its
subsidiaries, and upon the issuance and sale of the Securities as herein
contemplated and the receipt and application of the net proceeds therefrom as
described in the Time of Sale Information and the Offering Memorandum under the
caption “Use of proceeds,” will not be, an “investment company” or an entity
“controlled” by an “investment company” as such terms are defined in the
Investment Company Act of 1940, as amended, and the rules and regulations of the
Commission thereunder (collectively, the “Investment Company Act”).

(w) Taxes. The Parent Guarantor and its subsidiaries have filed all foreign,
federal, state and local tax returns that are required to be filed or have
obtained extensions thereof, except where the failure so to file would not,
individually or in the aggregate, result in a Material Adverse Effect, and have
paid all taxes (including, without limitation, any estimated taxes) required to
be paid and any other assessment, fine or penalty, to the extent that any of the
foregoing is due and payable, except for any such tax, assessment, fine or
penalty that is currently being contested in good faith by appropriate actions
and except for such taxes, assessments, fines or penalties the nonpayment of
which would not, individually or in the aggregate, result in a Material Adverse
Effect.

(x) Licenses and Permits. The Parent Guarantor and its subsidiaries have legal,
valid and defensible title to the interests in the oil and natural gas
properties underlying the estimates of Wright & Company, Inc. of the Parent
Guarantor and its subsidiaries’ net proved reserves contained in or incorporated
by reference into the Time of Sale Information and the Offering Memorandum and
have good and marketable title in fee simple to all real property owned by any
of them (if any) and good title to all other properties and assets owned by any
of them, in each case, free and clear of all liens except such as (a) are
described in the Time of Sale Information and the Offering Memorandum, (b) exist
pursuant to the Existing Credit Agreement or (c) are not, individually or in

 

-12-



--------------------------------------------------------------------------------

the aggregate, material to the Parent Guarantor and its subsidiaries, taken as a
whole, are not required to be disclosed in the Time of Sale Information and the
Offering Memorandum, do not, individually or in the aggregate, materially affect
the value of such property and do not interfere with the use made and proposed
to be made of such property by the Parent Guarantor and its subsidiaries; the
working interests derived from oil, natural gas and mineral leases or mineral
interests that constitute a portion of the real property held or leased by the
Parent Guarantor and its subsidiaries reflect in all material respects the right
of the Parent Guarantor and its subsidiaries to explore, develop or produce
hydrocarbons as described in the Time of Sale Information and the Offering
Memorandum from such real property, and the care taken by the Parent Guarantor
and its subsidiaries with respect to acquiring or otherwise procuring such
leases or mineral interests was generally consistent with standard industry
practices in the areas in which the Parent Guarantor and its subsidiaries
operate for acquiring or procuring leases and interests therein to explore,
develop or produce hydrocarbons; all real property, buildings and other
improvements, and all equipment and other property held under lease or sublease
by the Parent Guarantor and its subsidiaries is held by them under valid,
subsisting and enforceable leases or subleases, as the case may be, with, solely
in the case of leases or subleases relating to real property, buildings or other
improvements, such exceptions as are not material and do not interfere with the
use made or proposed to be made of such property and buildings or other
improvements by the Parent Guarantor and its subsidiaries, and all such leases
and subleases are in full force and effect; and none of the Parent Guarantor or
any of its subsidiaries has received any notice of any claim of any sort that
has been asserted by anyone adverse to the rights of any of the Parent Guarantor
or any of its subsidiaries under any of the leases or subleases mentioned above
or affecting or questioning the rights of the Parent Guarantor or any of its
subsidiaries to the continued possession of the leased or subleased premises or
to the continued use of the leased or subleased equipment or other property
except for such claims which, if successfully asserted against any of the Parent
Guarantor or any of its subsidiaries, would not, individually or in the
aggregate, result in a Material Adverse Effect.

(y) No Labor Disputes. No labor dispute with the employees of the Parent
Guarantor or its subsidiaries exists or, to the knowledge of the Issuers and the
Guarantors, is imminent, and none of the Issuers and the Guarantors is aware of
any existing or imminent labor disturbance by the employees of any of the
principal suppliers, manufacturers, customers or contractors of the Parent
Guarantor and its subsidiaries which might reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect.

(z) Compliance With Environmental Laws. Except as described in the Time of Sale
Information and the Offering Memorandum and except as would not, individually or
in the aggregate, result in a Material Adverse Effect, (i) none of the Parent
Guarantor or any of it subsidiaries is in violation of any federal, state, local
or foreign statute, law, rule, regulation, ordinance, code, policy or rule of
common law or any judicial or administrative interpretation thereof, including
any judicial or administrative order, consent,

 

-13-



--------------------------------------------------------------------------------

decree or judgment, relating to pollution or protection of human health, the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including, without
limitation, laws and regulations relating to the release or threatened release
of chemicals, pollutants, contaminants, wastes, toxic substances, hazardous
substances, petroleum or petroleum products, asbestos-containing materials or
mold (collectively, “Hazardous Materials”) or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials (collectively, “Environmental Laws”), (ii) the Parent
Guarantor and its subsidiaries have all permits, authorizations and approvals
required under any applicable Environmental Laws and are each in compliance with
their requirements, (iii) there are no pending or threatened administrative,
regulatory or judicial actions, suits, demands, demand letters, claims, liens,
notices of noncompliance or violation, investigation or proceedings under any
Environmental Law against the Parent Guarantor and its subsidiaries, and
(iv) there are no events or circumstances that might reasonably be expected to
form the basis of an order for clean-up or remediation, or an action, suit or
proceeding by any private party or governmental body or agency, against or
affecting the Parent Guarantor and its subsidiaries relating to Hazardous
Materials or under any Environmental Laws.

(aa) Compliance With ERISA. None of the following events has occurred or exists:
(i) a failure to fulfill the obligations, if any, under the minimum funding
standards of Section 302 of ERISA with respect to a Plan (as defined below)
determined without regard to any waiver of such obligations or extension of any
amortization period; (ii) an audit or investigation by the Internal Revenue
Service, the U.S. Department of Labor, the Pension Benefit Guaranty Corporation
or any other federal, state or foreign governmental or regulatory agency with
respect to the employment or compensation of employees by the Parent Guarantor
or any of its subsidiaries that might reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect; or (iii) any breach of
any contractual obligation, or any violation of law or applicable qualification
standards, with respect to the employment or compensation of employees by the
Parent Guarantor or any of its subsidiaries that might reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect. None
of the following events has occurred or is reasonably likely to occur: (i) a
material increase in the aggregate amount of contributions required to be made
to all Plans in the current fiscal year of the Parent Guarantor and its
subsidiaries compared to the amount of such contributions made in the Parent
Guarantor’s most recently completed fiscal year; (ii) a material increase in the
“accumulated post-retirement benefit obligations” (within the meaning of
Statement of Financial Accounting Standards 106) of the Parent Guarantor and its
subsidiaries compared to the amount of such obligations in the Parent
Guarantor’s most recently completed fiscal year; (iii) any event or condition
giving rise to a liability under Title IV of ERISA that might reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect; or (iv) the filing of a claim by one or more employees or former
employees of the Parent Guarantor and its subsidiaries related to its or their
employment that might reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Effect. For purposes of this paragraph and the
definition of ERISA, the term “Plan” means a plan (within the meaning of
Section 3(3) of ERISA) with respect to which the Parent Guarantor or any of its
subsidiaries may have any liability.

 

-14-



--------------------------------------------------------------------------------

(bb) Insurance. The Parent Guarantor and its subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which they
are engaged; all policies of insurance and any fidelity or surety bonds insuring
the Parent Guarantor and its subsidiaries or their respective businesses,
assets, employees, officers and directors are in full force and effect; the
Parent Guarantor and its subsidiaries are in compliance with the terms of such
policies and instruments in all material respects; there are no claims by the
Parent Guarantor or any of its subsidiaries under any such policy or instrument
as to which any insurance company is denying liability or defending under a
reservation of rights clause; none of the Parent Guarantor or any of its
subsidiaries has been refused any insurance coverage sought or applied for; and
none of the Parent Guarantor or any of its subsidiaries has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
at a cost that would not, individually or in the aggregate, result in a Material
Adverse Effect.

(cc) Accounting and Disclosure Controls. The Parent Guarantor and its
subsidiaries maintain and have established and maintained effective “internal
control over financial reporting” (as defined in Rule 13a-15 of the Exchange
Act). The Parent Guarantor and its subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(A) transactions are executed in accordance with management’s general or
specific authorizations; (B) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (C) access to assets is permitted only in accordance with
management’s general or specific authorization; and (D) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. There
has not been (1) except as described in the Time of Sale Information and the
Offering Memorandum, at any time during the Parent Guarantor’s five consecutive
fiscal years ended with and including the Parent Guarantor’s most recent fiscal
year for which audited financial statements are included in the Time of Sale
Information and the Offering Memorandum or at any time subsequent thereto, any
material weakness (as defined in Rule 1-02 of Regulation S-X of the Commission)
in the Parent Guarantor’s internal control over financial reporting (whether or
not remediated), or (2) any fraud, whether or not material, involving management
or other employees who have a role in the Parent Guarantor’s internal control
over financial reporting and, since the end of the Parent Guarantor’s most
recent fiscal year for which audited financial statements are included in the
Time of Sale Information and the Offering Memorandum, there has been no change
in the Parent Guarantor’s internal control over financial reporting that has
materially affected, or is reasonably likely to materially affect, the Parent
Guarantor’s internal control over financial reporting.

 

-15-



--------------------------------------------------------------------------------

The Parent Guarantor and its subsidiaries have established, maintained and
periodically evaluate the effectiveness of “disclosure controls and procedures”
(as defined in Rules 13a-15 and 15d-15 under the Exchange Act); such disclosure
controls and procedures are designed to ensure that information required to be
disclosed by the Parent Guarantor in the reports that it files or submits under
the Exchange Act and the interactive data in eXtensible Business Reporting
Language incorporated by reference in the Time of Sale Information and the
Offering Memorandum are recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms, and is accumulated
and communicated to the Parent Guarantor’s management, including the principal
executive officer or officers of the Parent Guarantor and the principal
financial officer or officers of the Parent Guarantor, as appropriate, to allow
timely decisions regarding disclosure.

The Parent Guarantor’s independent public accountants and the audit committee of
the board of directors of the Parent Guarantor’s general partner have been
advised of all material weaknesses, if any, and significant deficiencies (as
defined in Rule 1-02 of Regulation S-X of the Commission), if any, in the Parent
Guarantor’s internal control over financial reporting and of all fraud, if any,
whether or not material, involving management or other employees who have a role
in the Parent Guarantor’s internal control over financial reporting, in each
case that occurred or existed, or was first detected, at any time during the
Parent Guarantor’s five consecutive fiscal years ended with and including the
Parent Guarantor’s most recent fiscal year for which audited financial
statements are included in the Time of Sale Information and the Offering
Memorandum or at any time subsequent thereto.

(dd) No Unlawful Payments. None of the Parent Guarantor or any of its
subsidiaries nor any director or officer, nor, to the knowledge of the Issuers
and the Guarantors, any agent, employee, affiliate or other person acting on
behalf of the Parent Guarantor or any of its subsidiaries is aware of or has
taken any action, directly or indirectly, that has resulted or would result in a
violation by any such person of the Foreign Corrupt Practices Act of 1977
(“FCPA”), including, without limitation, any offer, payment, promise to pay or
authorization of the payment of any money, or other property, gift, promise to
give, or authorization of the giving of anything of value to any “foreign
official” (as such term is defined in the FCPA) or any foreign political party
or official thereof or any candidate for foreign political office, in
contravention of the FCPA and the Parent Guarantor and its subsidiaries, and, to
the knowledge of the Issuers and the Guarantors, its other affiliates have
conducted their businesses in compliance with the FCPA and have instituted and
maintain policies and procedures designed to ensure, and which are reasonably
expected to ensure, continued compliance therewith.

(ee) Compliance with Money Laundering Laws. The operations of the Parent
Guarantor and its subsidiaries are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements of
the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
money laundering statutes of all applicable jurisdictions, the rules and
regulations thereunder and any related

 

-16-



--------------------------------------------------------------------------------

or similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, “Money Laundering Laws”) and no action,
suit or proceeding by or before any court or governmental agency, authority or
body or any arbitrator involving the Parent Guarantor or any of its subsidiaries
with respect to the Money Laundering Laws is pending or, to the knowledge of the
Issuers and the Guarantors, threatened.

(ff) No Conflicts with Sanctions Laws. None of the Parent Guarantor, any of its
subsidiaries nor any director or officer, nor, to the knowledge of the Issuers
and the Guarantors, any agent, employee, affiliate or other person acting on
behalf of the Parent Guarantor or any of its subsidiaries is currently the
subject of any sanctions administered or enforced by the U.S. Government
(including, without limitation, the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”)), the United Nations Security Council
(“UNSC”), the European Union, Her Majesty’s Treasury (“HMT”), or other relevant
sanctions authority (collectively, “Sanctions”), nor is the Parent Guarantor or
any of its subsidiaries located, organized or resident in a country or territory
that is the subject of Sanctions; and the Parent Guarantor and its subsidiaries
will not directly or indirectly use any of the proceeds from the sale of
Securities by the Issuers in the offering contemplated by this Agreement, or
lend, contribute or otherwise make available any such proceeds (i) to any
subsidiary, joint venture partner or other person or entity, for the purpose of
financing any activities or business of or with any person or entity or in any
country or territory that, at the time of such funding or facilitation, is the
subject of any Sanctions or (ii) in any other manner that will result in a
violation by any person (including any person participating in the transaction,
whether as initial purchaser, advisor, investor or otherwise) of Sanctions.

(gg) No Restrictions on Subsidiaries. Neither the Parent Guarantor nor any of
its subsidiaries is a party to or otherwise bound by any instrument or agreement
that limits or prohibits or could limit or prohibit, directly or indirectly, the
Parent Guarantor from making distributions on its limited or general partnership
interests, and no subsidiary of the Parent Guarantor is a party to or otherwise
bound by any instrument or agreement that limits or prohibits or could limit or
prohibit, directly or indirectly, any subsidiary of the Parent Guarantor from
paying any dividends or making any other distributions on its limited liability
company interests or from repaying any loans or advances from, or (except for
instruments or agreements that by their express terms prohibit the transfer or
assignment thereof or of any rights thereunder) transferring any of its
properties or assets to, the Parent Guarantor or any other subsidiary, in each
case except as described in the Time of Sale Information, the Offering
Memorandum and the Credit Documents.

(hh) No Broker’s Fees. There is not a broker, finder or other party that is
entitled to receive from the Parent Guarantor or any of its subsidiaries any
brokerage or finder’s fee or other fee or commission as a result of any of the
transactions contemplated by this Agreement, except for initial purchasers
discounts and commissions in connection with the sale of the Securities to the
Initial Purchasers pursuant to this Agreement.

 

-17-



--------------------------------------------------------------------------------

(ii) Solvency. On and immediately after the Closing Date, the Parent Guarantor
and its subsidiaries, taken as a whole (after giving effect to the issuance and
sale of the Securities, the issuance of the Guarantees and the other
transactions related thereto as described in each of the Time of Sale
Information and the Offering Memorandum), will be Solvent. As used in this
paragraph, the term “Solvent” means, with respect to a particular date and
entity, that on such date (i) the fair value (and present fair saleable value)
of the assets of such entity is not less than the total amount required to pay
the probable liability of such entity on its total existing debts and
liabilities (including contingent liabilities) as they become absolute and
matured; (ii) such entity is able to realize upon its assets and pay its debts
and other liabilities, contingent obligations and commitments as they mature and
become due in the normal course of business; (iii) assuming consummation of the
issuance and sale of the Securities and the issuance of the Guarantees as
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum, such entity does not have, intend to incur or believe that it will
incur debts or liabilities beyond its ability to pay as such debts and
liabilities mature; (iv) such entity is not engaged in any business or
transaction, and does not propose to engage in any business or transaction, for
which its property would constitute unreasonably small capital; and (v) such
entity is not a defendant in any civil action that would result in a judgment
that such entity is or would become unable to satisfy.

(jj) Rule 144A Eligibility. On the Closing Date, the Securities will not be of
the same class as securities listed on a national securities exchange registered
under Section 6 of the Exchange Act or quoted in an automated inter-dealer
quotation system; and each of the Preliminary Offering Memorandum and the
Offering Memorandum, as of its respective date, contains or will contain all the
information that, if requested by a prospective purchaser of the Securities,
would be required to be provided to such prospective purchaser pursuant to Rule
144A(d)(4) under the Securities Act.

(kk) No Integration. None of the Issuers or any of their affiliates (as defined
in Rule 501(b) of Regulation D) has, directly or through any agent, sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of,
any security (as defined in the Securities Act), that is or will be integrated
with the sale of the Securities in a manner that would require registration of
the Securities under the Securities Act.

(ll) No General Solicitation or Directed Selling Efforts. None of the Issuers or
any of their affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no representation is made) has
(i) solicited offers for, or offered or sold, the Securities by means of any
form of general solicitation or general advertising within the meaning of Rule
502(c) of Regulation D or in any manner involving a public offering within the
meaning of Section 4(2) of the Securities Act or (ii) engaged in any directed
selling efforts within the meaning of Regulation S under the Securities Act
(“Regulation S”), and all such persons have complied with the offering
restrictions requirement of Regulation S.

 

-18-



--------------------------------------------------------------------------------

(mm) Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained in Section 1(b) (including Annex
C hereto) and their compliance with their agreements set forth therein, it is
not necessary, in connection with the issuance and sale of the Securities to the
Initial Purchasers and the offer, resale and delivery of the Securities by the
Initial Purchasers in the manner contemplated by this Agreement, the Time of
Sale Information and the Offering Memorandum, to register the Securities under
the Securities Act or to qualify the Indenture under the Trust Indenture Act.

(nn) No Stabilization. None of the Issuers or the Guarantors has taken or will
take, directly or indirectly, any action designed to or that would constitute or
that might reasonably be expected to cause or result in the stabilization or
manipulation of the price of any security to facilitate the sale or resale of
the Securities.

(oo) Margin Rules. Neither the issuance, sale and delivery of the Securities nor
the application of the proceeds thereof by the Issuers as described in each of
the Time of Sale Information and the Offering Memorandum will violate Regulation
T, U or X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.

(pp) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained or incorporated by reference in any of the Time of Sale
Information and the Offering Memorandum has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.

(qq) Industry Statistical and Market Data. Any statistical, demographic,
market-related and similar data included in the Time of Sale Information and the
Offering Memorandum are based on or derived from sources that the Issuers
believe to be reliable and accurate and accurately reflect the materials upon
which such data is based or from which it was derived, and the Issuers have
delivered true, complete and correct copies of such materials to the
Representative.

(rr) Engineers; Reserve Report. Wright & Company, Inc., who issued a report with
respect to the Parent Guarantor’s oil and natural gas reserves at December 31,
2011 and who has delivered the letters referred to in Section 6(f) hereof, was,
as of the date of such report, and is, as of the date hereof, an independent
petroleum engineer with respect to the Parent Guarantor. The information
underlying the estimates of reserves of the Parent Guarantor included in the
Time of Sale Information and the Offering Memorandum, including, without
limitation, production, costs of operation and development, current prices for
production, agreements relating to current and future operations and sales of
production, was true and correct in all material respects on the

 

-19-



--------------------------------------------------------------------------------

dates such estimates were made and such information was supplied and was
prepared in accordance with customary industry practices; other than normal
production of the reserves, intervening market commodity price fluctuations,
fluctuations in demand for such products, adverse weather conditions,
unavailability or increased costs of rigs, equipment, supplies or personnel, the
timing of third party operations and other factors, in each case as described in
the Time of Sale Information and the Offering Memorandum, none of the Parent
Guarantor or any of its subsidiaries is aware of any facts or circumstances that
would result in a material adverse change in the aggregate net reserves, or the
present value of future net cash flows therefrom, as described in the Time of
Sale Information and the Offering Memorandum; and estimates of such reserves and
present values as described in the Time of Sale Information and the Offering
Memorandum comply in all material respects with the applicable requirements of
Regulation S-X and Subpart 1200 of Regulation S-K under the Securities Act.

(ss) Sarbanes-Oxley Act. There is and has been no failure on the part of the
Parent Guarantor or any of the Parent Guarantor’s directors or officers, in
their capacities as such, to comply with any provision of the Sarbanes-Oxley Act
of 2002, as amended, and the rules and regulations promulgated in connection
therewith (the “Sarbanes-Oxley Act”), including Section 402 related to loans and
Sections 302 and 906 related to certifications.

4. Further Agreements of the Issuers and the Guarantors. The Issuers and the
Guarantors jointly and severally covenant and agree with each Initial Purchaser
that:

(a) Delivery of Copies. The Issuers will deliver, without charge, to the Initial
Purchasers as many copies of the Preliminary Offering Memorandum, any other Time
of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including all amendments and supplements thereto) as the
Representative may reasonably request.

(b) Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or filing with the
Commission any document that will be incorporated by reference therein, the
Issuers will furnish to the Representative and counsel for the Initial
Purchasers a copy of the proposed Offering Memorandum or such amendment or
supplement or document to be incorporated by reference therein for review, and
will not distribute any such proposed Offering Memorandum, amendment or
supplement or file any such document with the Commission to which the
Representative reasonably objects.

(c) Additional Written Communications. Before making, preparing, using,
authorizing, approving or referring to any Issuer Written Communication, the
Issuers and the Guarantors will furnish to the Representative and counsel for
the Initial Purchasers a copy of such written communication for review and will
not make, prepare, use, authorize, approve or refer to any such written
communication to which the Representative reasonably objects.

 

-20-



--------------------------------------------------------------------------------

(d) Notice to the Representative. The Issuers will advise the Representative
promptly, and confirm such advice in writing, (i) of the issuance by any
governmental or regulatory authority of any order preventing or suspending the
use of any of the Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum or the initiation or threatening of any proceeding for
that purpose; (ii) of the occurrence of any event at any time prior to the
completion of the initial offering of the Securities as a result of which any of
the Time of Sale Information, any Issuer Written Communication or the Offering
Memorandum as then amended or supplemented would include any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances existing when such Time of
Sale Information, Issuer Written Communication or the Offering Memorandum is
delivered to a purchaser, not misleading; and (iii) of the receipt by the
Issuers of any notice with respect to any suspension of the qualification of the
Securities for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Issuers will use their
reasonable best efforts to prevent the issuance of any such order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or suspending any such qualification of
the Securities and, if any such order is issued, will obtain as soon as possible
the withdrawal thereof.

(e) Time of Sale Information. If at any time prior to the Closing Date (i) any
event shall occur or condition shall exist as a result of which any of the Time
of Sale Information as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement the Time of Sale Information to comply with law, the Issuers will
immediately notify the Initial Purchasers thereof and forthwith prepare and,
subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to the Time of Sale Information (or any document to be
filed with the Commission and incorporated by reference therein) as may be
necessary so that the statements in any of the Time of Sale Information as so
amended or supplemented (including such documents to be incorporated by
reference therein) will not, in the light of the circumstances under which they
were made, be misleading or so that any of the Time of Sale Information will
comply with law.

(f) Ongoing Compliance of the Offering Memorandum. If at any time prior to the
completion of the initial offering of the Securities (i) any event shall occur
or condition shall exist as a result of which the Offering Memorandum as then
amended or supplemented would include any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances existing when the Offering Memorandum
is delivered to a purchaser, not misleading or (ii) it is necessary to amend or
supplement the Offering Memorandum to

 

-21-



--------------------------------------------------------------------------------

comply with law, the Issuers will immediately notify the Initial Purchasers
thereof and forthwith prepare and, subject to paragraph (b) above, furnish to
the Initial Purchasers such amendments or supplements to the Offering Memorandum
(or any document to be filed with the Commission and incorporated by reference
therein) as may be necessary so that the statements in the Offering Memorandum
as so amended or supplemented (including such document to be incorporated by
reference therein) will not, in the light of the circumstances existing when the
Offering Memorandum is delivered to a purchaser, be misleading or so that the
Offering Memorandum will comply with law.

(g) Blue Sky Compliance. The Issuers will qualify the Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions as the
Representative shall reasonably request and will continue such qualifications in
effect so long as required for the offering and resale of the Securities;
provided that none of the Issuers or any of the Guarantors shall be required to
(i) qualify as a foreign corporation or other entity or as a dealer in
securities in any such jurisdiction where it would not otherwise be required to
so qualify, (ii) file any general consent to service of process in any such
jurisdiction or (iii) subject itself to taxation in any such jurisdiction if it
is not otherwise so subject.

(h) Clear Market. During the period from the date hereof through and including
the date that is 60 days after the date hereof, the Issuers and each of the
Guarantors will not, without the prior written consent of the Representative,
offer, sell, contract to sell or otherwise dispose of any debt securities issued
or guaranteed by the Issuers or any of the Guarantors and having a tenor of more
than one year (other than the Securities offered pursuant to this Agreement).

(i) Use of Proceeds. The Issuers will apply the net proceeds from the sale of
the Securities as described in each of the Time of Sale Information and the
Offering Memorandum under the heading “Use of proceeds”.

(j) Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Issuers and each of the Guarantors will, during any period
in which the Issuers are not subject to and in compliance with Section 13 or
15(d) of the Exchange Act, furnish to holders of the Securities and prospective
purchasers of the Securities designated by such holders, upon the request of
such holders or such prospective purchasers, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.

(k) DTC. The Issuers will assist the Initial Purchasers in arranging for the
Securities to be eligible for clearance and settlement through DTC.

(l) No Resales by the Issuers. The Issuers will not, and will not permit any of
its affiliates (as defined in Rule 144 under the Securities Act) to, resell any
of the Securities that have been acquired by any of them, except for Securities
purchased by the Parent Guarantor or any of its affiliates and resold in a
transaction registered under the Securities Act.

 

-22-



--------------------------------------------------------------------------------

(m) No Integration. None of the Issuers or any of their affiliates (as defined
in Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.

(n) No General Solicitation or Directed Selling Efforts. None of the Issuers or
any of their affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no covenant is given) will (i) solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act or (ii) engage in any directed selling
efforts within the meaning of Regulation S, and all such persons will comply
with the offering restrictions requirement of Regulation S.

(o) No Stabilization. None the Issuers or any of the Guarantors will take,
directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.

5. Certain Agreements of the Initial Purchasers. Each Initial Purchaser hereby
represents and agrees that it has not and will not use, authorize use of, refer
to, or participate in the planning for use of, any written communication that
constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering
Memorandum, (ii) any written communication that contains either (a) no “issuer
information” (as defined in Rule 433(h)(2) under the Securities Act) or
(b) “issuer information” that was included (including through incorporation by
reference) in the Time of Sale Information or the Offering Memorandum, (iii) any
written communication listed on Annex A or prepared pursuant to Section 4(c)
above (including any electronic road show), (iv) any written communication
prepared by such Initial Purchaser and approved by the Company in advance in
writing or (v) any written communication relating to or that contains the terms
of the Securities and/or other information that was included (including through
incorporation by reference) in the Time of Sale Information or the Offering
Memorandum.

6. Conditions of Initial Purchasers’ Obligations. The obligation of each Initial
Purchaser to purchase Securities on the Closing Date as provided herein is
subject to the performance by the Issuers and each of the Guarantors of their
respective covenants and other obligations hereunder and to the following
additional conditions:

(a) Representations and Warranties. The representations and warranties of the
Issuers and the Guarantors contained herein shall be true and correct on the
date hereof and on and as of the Closing Date; and the statements of the
Issuers, the Guarantors and their respective officers made in any certificates
delivered pursuant to this Agreement shall be true and correct on and as of the
Closing Date.

 

-23-



--------------------------------------------------------------------------------

(b) No Downgrade. Subsequent to the earlier of (A) the Time of Sale and (B) the
execution and delivery of this Agreement, (i) no downgrading shall have occurred
in the rating accorded the Securities or any other debt securities or preferred
stock issued or guaranteed by the Parent Guarantor or any of its subsidiaries by
any “nationally recognized statistical rating organization”, as such term is
defined under Section 3(a)(62) under the Exchange Act and (ii) no such
organization shall have publicly announced that it has under surveillance or
review, or has changed its outlook with respect to, its rating of the Securities
or of any other debt securities or preferred stock issued or guaranteed by the
Parent Guarantor or any of its subsidiaries (other than an announcement with
positive implications of a possible upgrading).

(c) No Material Adverse Change. No event or condition of a type described in
Section 3(e) hereof shall have occurred or shall exist, which event or condition
is not described in each of the Time of Sale Information (excluding any
amendment or supplement thereto) and the Offering Memorandum (excluding any
amendment or supplement thereto) the effect of which in the judgment of the
Representative makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.

(d) Officer’s Certificate. The Representative shall have received on and as of
the Closing Date a certificate of an executive officer of the Issuers and of
each Guarantor who has specific knowledge of the Issuers’ or such Guarantor’s
financial matters and is satisfactory to the Representative (i) confirming that
such officer has carefully reviewed the Time of Sale Information and the
Offering Memorandum and, to the best knowledge of such officer, the
representations set forth in Sections 3(a) and 3(b) hereof are true and correct,
(ii) confirming that the other representations and warranties of the Issuers and
the Guarantors in this Agreement are true and correct and that the Issuers and
the Guarantors have complied with all agreements and satisfied all conditions on
their part to be performed or satisfied hereunder at or prior to the Closing
Date and (iii) to the effect set forth in paragraphs (b) and (c) above.

(e) Comfort Letters.

(i) On the date of this Agreement and on the Closing Date, Grant Thorton LLP
shall have furnished to the Representative, at the request of the Issuers,
letters, dated the respective dates of delivery thereof and addressed to the
Initial Purchasers, in form and substance reasonably satisfactory to the
Representative, containing statements and information of the type customarily
included in accountants’ “comfort letters” to initial purchasers with respect to
the financial statements and certain financial information contained or
incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum; provided that the letter delivered on the Closing Date
shall use a “cut-off” date no more than three business days prior to the Closing
Date.

 

-24-



--------------------------------------------------------------------------------

(ii) On the date of this Agreement, KPMG LLP shall have furnished to the
Representative, at the request of the Issuers, a letter, dated the date of
delivery thereof and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Representative, containing statements and
information of the type customarily included in accountants’ “comfort letters”
to initial purchasers with respect to the financial statements and certain
financial information contained or incorporated by reference in each of the Time
of Sale Information and the Offering Memorandum with respect to the Acquired
Properties.

(iii) On the date of this Agreement, Rylander, Clay & Opitz, LLP shall have
furnished to the Representative, at the request of the Issuers, a letter, dated
the date of delivery thereof and addressed to the Initial Purchasers, in form
and substance reasonably satisfactory to the Representative, containing
statements and information of the type customarily included in accountants’
“comfort letters” to initial purchasers with respect to the financial statements
and certain financial information contained or incorporated by reference in each
of the Time of Sale Information and the Offering Memorandum with respect to
Titan.

(f) Reserve Engineer Letters.

(i) On the date of this Agreement and on the Closing Date, the Initial
Purchasers shall have received a letter, dated the respective dates of delivery
thereof and addressed to the Initial Purchasers, from Wright and Company, Inc.,
an independent petroleum engineering firm with respect to the Parent Guarantor
and/or its subsidiaries, in form and substance reasonably satisfactory to the
Initial Purchasers and counsel for the Initial Purchasers with respect to the
Parent Guarantor and its subsidiaries.

(ii) On the date of this Agreement and on the Closing Date, the Initial
Purchasers shall have received a letter, dated the respective dates of delivery
thereof and addressed to the Initial Purchasers, from Wright and Company, Inc.,
an independent petroleum engineering firm with respect to the Parent Guarantor
and/or its subsidiaries, in form and substance reasonably satisfactory to the
Initial Purchasers and counsel for the Initial Purchasers with respect to the
Acquired Properties, Titan and DTE.

(g) Opinion and 10b-5 Statement of Counsel for the Issuers. Ledgewood, P.C.,
counsel for the Issuers and the Guarantors, shall have furnished to the
Representative, at the request of the Issuers, their written opinion and 10b-5
statement, dated the Closing Date and addressed to the Initial Purchasers, in
form and substance reasonably satisfactory to the Representative, to the effect
set forth in Annex D hereto.

 

-25-



--------------------------------------------------------------------------------

(h) Opinion and 10b-5 Statement of Counsel for the Initial Purchasers. The
Representative shall have received on and as of the Closing Date an opinion and
10b-5 statement, addressed to the Initial Purchasers, of Cahill Gordon & Reindel
LLP, counsel for the Initial Purchasers, with respect to such matters as the
Representative may reasonably request, and such counsel shall have received such
documents and information as they may reasonably request to enable them to pass
upon such matters.

(i) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prevent the issuance or sale of the Securities or the
issuance of the Guarantees; and no injunction or order of any federal, state or
foreign court shall have been issued that would, as of the Closing Date, prevent
the issuance or sale of the Securities or the issuance of the Guarantees.

(j) Good Standing. The Representative shall have received on and as of the
Closing Date satisfactory evidence of the good standing of the Parent Guarantor
and its subsidiaries in their respective jurisdictions of organization and their
good standing in such other jurisdictions as the Representative may reasonably
request, in each case in writing or any standard form of telecommunication from
the appropriate governmental authorities of such jurisdictions.

(k) Registration Rights Agreement. The Initial Purchasers shall have received on
the Closing Date a counterpart of the Registration Rights Agreement that shall
have been executed and delivered by a duly authorized officer of the Issuers and
each of the Guarantors.

(l) DTC. The Securities shall be eligible for clearance and settlement through
DTC.

(m) Indenture and Securities. On of the Closing Date, the Indenture shall have
been duly executed and delivered by a duly authorized officer of the Issuers,
each of the Guarantors, and the Trustee, and the Securities shall have been duly
executed and delivered by a duly authorized officer of each of the Issuers and
duly authenticated by the Trustee.

(n) Additional Documents. On or prior to the Closing Date, the Issuers and the
Guarantors shall have furnished to the Representative such further certificates
and documents as the Representative may reasonably request.

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

 

-26-



--------------------------------------------------------------------------------

7. Indemnification and Contribution.

(a) Indemnification of the Initial Purchasers. Each of the Issuers and each of
the Guarantors jointly and severally agree to indemnify and hold harmless each
Initial Purchaser, its affiliates, directors and officers and each person, if
any, who controls such Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages and liabilities (including, without limitation, legal
fees and other expenses incurred in connection with any suit, action or
proceeding or any claim asserted, as such fees and expenses are incurred), joint
or several, that arise out of, or are based upon, any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, any of the other Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum (or any amendment or supplement
thereto) or any omission or alleged omission to state therein a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to the Issuers in writing by such Initial
Purchaser through the Representative expressly for use therein.

(b) Indemnification of the Issuers and the Guarantors. Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless each Issuer,
each of the Guarantors, each of their respective directors and officers and each
person, if any, who controls any Issuer or any of the Guarantors within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act to
the same extent as the indemnity set forth in paragraph (a) above, but only with
respect to any losses, claims, damages or liabilities that arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to such Initial Purchaser furnished to the Issuers in writing by such Initial
Purchaser through the Representative expressly for use in the Preliminary
Offering Memorandum, any of the other Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum (or any amendment or supplement
thereto), it being understood and agreed that the only such information consists
of the following portions of the Preliminary Offering Memorandum and the
Offering Memorandum: the fourth, fifth and sixth sentence of the ninth paragraph
and the eleventh paragraph under the caption “Plan of distribution.”

(c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent

 

-27-



--------------------------------------------------------------------------------

that it has been materially prejudiced (through the forfeiture of substantive
rights or defenses) by such failure; and provided, further, that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have to an Indemnified Person otherwise than under paragraph (a) or
(b) above. If any such proceeding shall be brought or asserted against an
Indemnified Person and it shall have notified the Indemnifying Person thereof,
the Indemnifying Person shall retain counsel reasonably satisfactory to the
Indemnified Person (who shall not, without the consent of the Indemnified
Person, be counsel to the Indemnifying Person) to represent the Indemnified
Person and any others entitled to indemnification pursuant to this Section 7
that the Indemnifying Person may designate in such proceeding and shall pay the
fees and expenses of such proceeding and shall pay the fees and expenses of such
counsel related to such proceeding, as incurred. In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the contrary; (ii) the Indemnifying Person has failed within
a reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred. Any such
separate firm for any Initial Purchaser, its affiliates, directors and officers
and any control persons of such Initial Purchaser shall be designated in writing
by J.P. Morgan Securities LLC and any such separate firm for the Issuers, the
Guarantors, their respective directors and officers and any control persons of
the Issuers and the Guarantors shall be designated in writing by the Issuers.
The Indemnifying Person shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the Indemnifying Person agrees to
indemnify each Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. Notwithstanding the foregoing sentence,
if at any time an Indemnified Person shall have requested that an Indemnifying
Person reimburse the Indemnified Person for fees and expenses of counsel as
contemplated by this paragraph, the Indemnifying Person shall be liable for any
settlement of any proceeding effected without its written consent if (i) such
settlement is entered into more than 45 days after receipt by the Indemnifying
Person of such request, (ii) such Indemnifying Person shall have received notice
of the terms of such settlement at least 30 days prior to such settlement being
entered into and (ii) the Indemnifying Person shall not have reimbursed the
Indemnified Person in accordance with such request prior to the date of such
settlement. No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of

 

-28-



--------------------------------------------------------------------------------

which any Indemnified Person is or could have been a party and indemnification
could have been sought hereunder by such Indemnified Person, unless such
settlement (x) includes an unconditional release of such Indemnified Person, in
form and substance reasonably satisfactory to such Indemnified Person, from all
liability on claims that are the subject matter of such proceeding and (y) does
not include any statement as to or any admission of fault, culpability or a
failure to act by or on behalf of any Indemnified Person.

(d) Contribution. If the indemnification provided for in paragraph (a) or
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Issuers and the Guarantors on the one hand and the
Initial Purchasers on the other from the offering of the Securities or (ii) if
the allocation provided by clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) but also the relative fault of the Issuers and the
Guarantors on the one hand and the Initial Purchasers on the other in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Issuers and the Guarantors on the one hand and
the Initial Purchasers on the other shall be deemed to be in the same respective
proportions as the net proceeds (before deducting expenses) received by the
Issuers from the sale of the Securities and the total discounts and commissions
received by the Initial Purchasers in connection therewith, as provided in this
Agreement, bear to the aggregate offering price of the Securities. The relative
fault of the Issuers and the Guarantors on the one hand and the Initial
Purchasers on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Issuers or any Guarantor or by the Initial Purchasers and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

(e) Limitation on Liability. The Issuers, the Guarantors and the Initial
Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if the
Initial Purchasers were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in paragraph (d) above. The amount paid or payable by an Indemnified
Person as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Person in
connection with any such action or claim. Notwithstanding the provisions of this
Section 7, in no event shall an Initial Purchaser be required to contribute any
amount in excess of the amount by which the total discounts and commissions
received

 

-29-



--------------------------------------------------------------------------------

by such Initial Purchaser with respect to the offering of the Securities exceeds
the amount of any damages that such Initial Purchaser has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Initial Purchasers’ obligations to contribute pursuant to
this Section 7 are several in proportion to their respective purchase
obligations hereunder and not joint.

(f) Non-Exclusive Remedies. The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.

8. Termination. This Agreement may be terminated in the absolute discretion of
the Representative, by notice to the Issuers, if after the execution and
delivery of this Agreement and on or prior to the Closing Date (i) trading
generally shall have been suspended or materially limited on the New York Stock
Exchange or the over-the-counter market; (ii) trading of any securities issued
or guaranteed by the Issuers or any of the Guarantors shall have been suspended
on any exchange or in any over-the-counter market; (iii) a general moratorium on
commercial banking activities shall have been declared by federal or New York
State authorities; or (iv) there shall have occurred any outbreak or escalation
of hostilities or any change in financial markets or any calamity or crisis,
either within or outside the United States, that, in the judgment of the
Representative, is material and adverse and makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities on
the terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum.

9. Defaulting Initial Purchaser.

(a) If, on the Closing Date, any Initial Purchaser defaults on its obligation to
purchase the Securities that it has agreed to purchase hereunder, the
non-defaulting Initial Purchasers may in their discretion arrange for the
purchase of such Securities by other persons satisfactory to the Issuers on the
terms contained in this Agreement. If, within 36 hours after any such default by
any Initial Purchaser, the non-defaulting Initial Purchasers do not arrange for
the purchase of such Securities, then the Issuers shall be entitled to a further
period of 36 hours within which to procure other persons satisfactory to the
non-defaulting Initial Purchasers to purchase such Securities on such terms. If
other persons become obligated or agree to purchase the Securities of a
defaulting Initial Purchaser, either the non-defaulting Initial Purchasers or
the Issuers may postpone the Closing Date for up to five full business days in
order to effect any changes that in the opinion of counsel for the Issuers or
counsel for the Initial Purchasers may be necessary in the Time of Sale
Information, the Offering Memorandum or in any other document or arrangement,
and the Issuers agree to promptly prepare any amendment or supplement to the
Time of Sale Information or the Offering Memorandum that effects

 

-30-



--------------------------------------------------------------------------------

any such changes. As used in this Agreement, the term “Initial Purchaser”
includes, for all purposes of this Agreement unless the context otherwise
requires, any person not listed in Schedule 1 hereto that, pursuant to this
Section 9, purchases Securities that a defaulting Initial Purchaser agreed but
failed to purchase.

(b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Issuers as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Securities, then the Issuers shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.

(c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Issuers as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if the Issuers shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers. Any termination of this
Agreement pursuant to this Section 9 shall be without liability on the part of
the Issuers or the Guarantors, except that the Issuers and each of the
Guarantors will continue to be liable for the payment of expenses as set forth
in Section 10 hereof and except that the provisions of Section 7 hereof shall
not terminate and shall remain in effect.

(d) Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Issuers, the Guarantors or any non-defaulting
Initial Purchaser for damages caused by its default.

10. Payment of Expenses.

(a) Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Issuers and each of the
Guarantors jointly and severally agree to pay or cause to be paid all costs and
expenses incident to the performance of their respective obligations hereunder,
including without limitation, (i) the costs incident to the authorization,
issuance, sale, preparation and delivery of the Securities and any taxes payable
in that connection; (ii) the costs incident to the preparation and printing of
the Preliminary Offering Memorandum, any other Time of Sale Information, any
Issuer Written Communication and the Offering Memorandum (including any
amendment or supplement thereto) and the distribution thereof; (iii) the costs
of reproducing and distributing each of the Transaction Documents; (iv) the fees
and expenses of the Issuers’ and the Guarantors’ counsel and independent
accountants; (v) the fees and expenses incurred

 

-31-



--------------------------------------------------------------------------------

in connection with the registration or qualification and determination of
eligibility for investment of the Securities under the laws of such
jurisdictions as the Representative may designate and the preparation, printing
and distribution of a Blue Sky Memorandum (including the related fees and
expenses of counsel for the Initial Purchasers); (vi) any fees charged by rating
agencies for rating the Securities; (vii) the fees and expenses of the Trustee
and any paying agent (including related fees and expenses of any counsel to such
parties); (viii) all expenses and application fees incurred in connection with
the approval of the Securities for book-entry transfer by DTC; and (ix) all
expenses incurred by the Issuers in connection with any “road show” presentation
to potential investors.

(b) If (i) this Agreement is terminated pursuant to Section 8, (ii) the Issuers
for any reason fails to tender the Securities for delivery to the Initial
Purchasers or (iii) the Initial Purchasers decline to purchase the Securities
for any reason permitted under this Agreement, each Issuer and each of the
Guarantors jointly and severally agree to reimburse the Initial Purchasers for
all out-of-pocket costs and expenses (including the fees and expenses of their
counsel) reasonably incurred by the Initial Purchasers in connection with this
Agreement and the offering contemplated hereby.

11. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and any controlling persons referred
to herein, and the affiliates of each Initial Purchaser referred to in Section 7
hereof. Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein. No purchaser of Securities
from any Initial Purchaser shall be deemed to be a successor merely by reason of
such purchase.

12. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Issuers, the Guarantors and
the Initial Purchasers contained in this Agreement or made by or on behalf of
the Issuers, the Guarantors or the Initial Purchasers pursuant to this Agreement
or any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Securities and shall remain in full force and effect, regardless
of any termination of this Agreement or any investigation made by or on behalf
of the Issuers, the Guarantors or the Initial Purchasers.

13. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; (c) the term “subsidiary” has the meaning set forth in Rule 405 under
the Securities Act; and (d) the term “written communication” has the meaning set
forth in Rule 405 under the Securities Act.

 

-32-



--------------------------------------------------------------------------------

14. Compliance with USA Patriot Act. In accordance with the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Initial Purchasers are required to obtain, verify and record
information that identifies their respective clients, including the Issuers,
which information may include the name and address of their respective clients,
as well as other information that will allow the Initial Purchasers to properly
identify their respective clients.

15. Miscellaneous.

(a) Authority of the Representative. Any action by the Initial Purchasers
hereunder may be taken by J.P. Morgan Securities LLC on behalf of the Initial
Purchasers, and any such action taken by J.P. Morgan Securities LLC shall be
binding upon the Initial Purchasers.

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representative c/o J.P. Morgan Securities LLC,
383 Madison Avenue, New York, New York 10179 (fax: 212-270-1063); Attention:
Geoff Benson. Notices to the Issuers and the Guarantors shall be given to them
at Atlas Resource Partners, L.P., Park Place Corporate Center One, 1000 Commerce
Drive, Suite 400, fax no. 215-761-0457 ; Attention: Lisa Washington (with such
fax to be confirmed by telephone to 215-523-6161)), with a copy to Ledgewood,
P.C., Attention: Lisa A. Ernst, 1900 Market Street, Philadelphia, Pennsylvania
19103 (fax: (215) 735-2513; Attention: Lisa A. Ernst).

(c) Governing Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(d) Submission to Jurisdiction. The Issuers and each of the Guarantors hereby
submit to the exclusive jurisdiction of the U.S. federal and New York state
courts in the Borough of Manhattan in The City of New York in any suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby. The Issuers and each of the Guarantors waive any objection
which it may now or hereafter have to the laying of venue of any such suit or
proceeding in such courts. Each of the Issuers and each of the Guarantors agrees
that final judgment in any such suit, action or proceeding brought in such court
shall be conclusive and binding upon the Issuers and each Guarantor, as
applicable, and may be enforced in any court to the jurisdiction of which
Issuers and each Guarantor, as applicable, is subject by a suit upon such
judgment.

(e) Waiver of Jury Trial. Each of the parties hereto hereby waives any right to
trial by jury in any suit or proceeding arising out of or relating to this
Agreement.

 

-33-



--------------------------------------------------------------------------------

(f) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

(g) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

(h) Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

 

-34-



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours, ATLAS RESOURCE PARTNERS, L.P. By:   Atlas Resource Partners
GP, LLC, its general partner By  

/s/ Sean P. McGrath

  Title:   Chief Financial Officer ATLAS RESOURCE FINANCE CORPORATION By  

/s/ Sean P. McGrath

  Title:   Chief Financial Officer

ATLAS ENERGY COLORADO, LLC

ATLAS ENERGY HOLDINGS OPERATING COMPANY, LLC

ATLAS ENERGY INDIANA, LLC

ATLAS ENERGY OHIO, LLC

ATLAS ENERGY TENNESSEE, LLC

ATLAS NOBLE, LLC

ATLAS RESOURCES, LLC

REI-NY, LLC

RESOURCE ENERGY, LLC

RESOURCE WELL SERVICES, LLC

VIKING RESOURCES, LLC

ARP BARNETT, LLC

ARP OKLAHOMA, LLC

ARP BARNETT PIPELINE, LLC

ATLAS BARNETT, LLC

By  

/s/ Sean P. McGrath

  Title:   Chief Financial Officer



--------------------------------------------------------------------------------

Accepted: January 16, 2013

 

J.P. MORGAN SECURITIES LLC

For itself and on behalf of the several Initial Purchasers listed in Schedule 1
hereto.

By  

/s/ Meghann Dotson

  Authorized Signatory

 

-36-



--------------------------------------------------------------------------------

Schedule 1

 

Initial Purchaser

   Principal Amount  

J.P. Morgan Securities LLC

   $ 96,250,000   

Citigroup Global Markets Inc.

   $ 41,250,000   

Wells Fargo Securities, LLC

   $ 41,250,000   

Deutsche Bank Securities Inc.

   $ 22,000,000   

Merrill Lynch, Pierce, Fenner & Smith Incorporated

   $ 22,000,000   

ABN AMRO Securities (USA) LLC

   $ 8,250,000   

Comerica Securities, Inc.

   $ 8,250,000   

Natixis Securities Americas LLC

   $ 8,250,000   

RBC Capital Markets, LLC

   $ 8,250,000   

Santander Investment Securities Inc.

   $ 8,250,000   

SunTrust Robinson Humphrey, Inc.

   $ 8,250,000   

C&Co/PrinceRidge LLC

   $ 2,750,000   

Total

   $ 275,000,000   

 

-37-



--------------------------------------------------------------------------------

Schedule 2

Guarantors

 

Name

  

Jurisdiction of Organization

  

Type of Entity

Atlas Resource Partners, L.P.    DE    Limited Partnership Atlas Resources, LLC
   PA    LLC Viking Resources, LLC    PA    LLC Resource Energy, LLC    DE   
LLC ARP Barnett, LLC    DE    LLC ARP Barnett Pipeline, LLC    DE    LLC Atlas
Barnett, LLC    TX    LLC Atlas Noble, LLC    DE    LLC REI-NY, LLC    DE    LLC
Atlas Energy Indiana, LLC    IN    LLC Atlas Energy Tennessee, LLC    PA    LLC
Atlas Energy Ohio, LLC    OH    LLC ARP Oklahoma LLC    OK    LLC Atlas Energy
Colorado, LLC    CO    LLC Resource Well Services, LLC    DE    LLC

 

-38-



--------------------------------------------------------------------------------

Schedule 3

Subsidiaries

 

Name

  

Jurisdiction of
Organization

  

Type of Entity

  

Name of Managing Member/Sole
Shareholder

Atlas Energy Holdings Operating Company, LLC    DE    LLC   
Atlas Resource Partners, L.P. Atlas Resource Finance Corporation    DE   
Corporation    Atlas Resource Partners, L.P. Atlas Resources, LLC    PA    LLC
   Atlas Energy Holdings Operating Company, LLC Viking Resources, LLC    PA   
LLC    Atlas Energy Holdings Operating Company, LLC Resource Energy, LLC    DE
   LLC    Atlas Energy Holdings Operating Company, LLC ARP Barnett, LLC    DE   
LLC    Atlas Energy Holdings Operating Company, LLC ARP Barnett Pipeline, LLC   
DE    LLC    ARP Barnett, LLC Atlas Barnett, LLC    TX    LLC    Atlas Energy
Holdings Operating Company, LLC Atlas Noble, LLC    DE    LLC    Atlas Energy
Holdings Operating Company, LLC REI-NY, LLC    DE    LLC    Atlas Energy
Holdings Operating Company, LLC Atlas Energy Indiana, LLC    IN    LLC    Atlas
Energy Holdings Operating Company, LLC

 

-39-



--------------------------------------------------------------------------------

Atlas Energy Tennessee, LLC    PA    LLC    Atlas Energy Holdings Operating
Company, LLC Atlas Energy Ohio, LLC    OH    LLC    Atlas Energy Holdings
Operating Company, LLC ARP Oklahoma LLC    OK    LLC    Atlas Energy Holdings
Operating Company, LLC Atlas Energy Colorado, LLC    CO    LLC    Atlas Energy
Holdings Operating Company, LLC Resource Well Services, LLC    DE    LLC   
Atlas Energy Holdings Operating Company, LLC Atlas Energy Securities, LLC    DE
   LLC    Atlas Energy Holdings Operating Company, LLC Anthem Securities, Inc.
   PA    Corporation    Atlas Energy Securities, LLC

 

-40-



--------------------------------------------------------------------------------

ANNEX A

a. Additional Time of Sale Information

Term sheet containing the terms of the Securities, substantially in the form of
Annex B

 

-41-



--------------------------------------------------------------------------------

ANNEX B

[Insert Pricing Supplement]

 

-42-



--------------------------------------------------------------------------------

ANNEX C

Restrictions on Offers and Sales Outside the United States

In connection with offers and sales of Securities outside the United States:

(a) Each Initial Purchaser acknowledges that the Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.

(b) Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) Such Initial Purchaser has offered and sold the Securities, and will offer
and sell the Securities, (A) as part of their distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
of the Securities and the Closing Date, only in accordance with Regulation S
under the Securities Act (“Regulation S”) or Rule 144A or any other available
exemption from registration under the Securities Act.

(ii) None of such Initial Purchaser or any of its affiliates or any other person
acting on its or their behalf has engaged or will engage in any directed selling
efforts with respect to the Securities, and all such persons have complied and
will comply with the offering restrictions requirement of Regulation S.

(iii) At or prior to the confirmation of sale of any Securities sold in reliance
on Regulation S, such Initial Purchaser will have sent to each distributor,
dealer or other person receiving a selling concession, fee or other remuneration
that purchases Securities from it during the distribution compliance period a
confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the date of original issuance of the Securities, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act. Terms used above have the meanings given
to them by Regulation S.”

 

-43-



--------------------------------------------------------------------------------

(iv) Such Initial Purchaser has not and will not enter into any contractual
arrangement with any distributor with respect to the distribution of the
Securities, except with its affiliates or with the prior written consent of the
Company.

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.

 

-44-



--------------------------------------------------------------------------------

ANNEX D

[Form of Opinion of Counsel for the Issuers and the Guarantors]

 

(1) Each of the Issuers and each of the Guarantors have been duly organized and
are validly existing and in good standing under the laws of their respective
jurisdictions of organization, are duly qualified to do business and are in good
standing in each jurisdiction in which their respective ownership or lease of
property or the conduct of their respective businesses requires such
qualification, and have all power and authority necessary to own or hold their
respective properties and to conduct the businesses in which they are engaged,
except where the failure to be so qualified or have such power or authority
would not, individually or in the aggregate, have a Material Adverse Effect.

 

(2) Each of the Issuers and each of the Guarantors have full right, power and
authority to execute and deliver each of the Transaction Documents to which each
is a party and to perform their respective obligations thereunder; and all
action required to be taken for the due and proper authorization, execution and
delivery of each of the Transaction Documents and the consummation of the
transactions contemplated thereby has been duly and validly taken.

 

(3) The Indenture has been duly authorized, executed and delivered by each of
the Issuers and each of the Guarantors and, assuming due execution and delivery
thereof by the Trustee, constitutes a valid and legally binding agreement of
each of the Issuers and each of the Guarantors enforceable against each of the
Issuers and each of the Guarantors in accordance with its terms, subject to the
Enforceability Exceptions.

 

(4) The Securities have been duly authorized, executed and delivered by the
Issuers and, when duly authenticated as provided in the Indenture and paid for
as provided in this Agreement, will be duly and validly issued and outstanding
and will constitute valid and legally binding obligations of each of the Issuers
enforceable against the Issuers in accordance with their terms, subject to the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture; and the Guarantees have been duly authorized by each of the
Guarantors and, when the Securities have been duly authenticated as provided in
the Indenture and paid for as provided in this Agreement, will be valid and
legally binding obligations of each of the Guarantors, enforceable against each
of the Guarantors in accordance with their terms, subject to the Enforceability
Exceptions, and will be entitled to the benefits of the Indenture.

 

(5)

The Exchange Securities (including the related Guarantees) have been duly
authorized by each of the Issuers and each of the Guarantors and, if any are
issued, when duly executed, authenticated and delivered as contemplated by the

 

-45-



--------------------------------------------------------------------------------

  Registration Rights Agreement, will be duly and validly issued and outstanding
and will constitute valid and legally binding obligations of each of the
Issuers, as issuer, and each of the Guarantors, as guarantor, enforceable
against each of the Issuers and each of the Guarantors in accordance with their
terms, subject to the Enforceability Exceptions, and will be entitled to the
benefits of the Indenture.

 

(6) This Agreement has been duly authorized, executed and delivered by the
Issuers and the Guarantors; and the Registration Rights Agreement has been duly
authorized, executed and delivered by each of the Issuers and each of the
Guarantors and, when duly executed and delivered by the other parties thereto,
will constitute a valid and legally binding agreement of each of the Issuers and
each of the Guarantors enforceable against each of the Issuers and each of the
Guarantors in accordance with its terms, subject to the Enforceability
Exceptions, and except that rights to indemnity and contribution thereunder may
be limited by applicable law and public policy.

 

(7) Each Transaction Document conforms in all material respects to the
description thereof contained in each of the Time of Sale Information and the
Offering Memorandum.

 

(8) The descriptions in each of the Time of Sale Information and the Offering
Memorandum, insofar as such descriptions constitute summaries of statutes,
legal, governmental and regulatory proceedings and contracts and other
documents, under the captions “Business—Environmental matters and regulation,”
“Description of other indebtedness,” “Description of notes,” “Exchange offer;
registration rights,” “Legal proceedings,” “Management’s discussion and analysis
of financial condition and results of operations—Liquidity and capital
resources” and “Certain Relationships and Related Transactions, and Director
Independence,” are accurate in all material respects; and the statements in each
of the Time of Sale Information and the Offering Memorandum under the heading
“Certain U.S. federal income tax consequences”, to the extent that they
constitute summaries of matters of law or regulation or legal conclusions,
fairly summarize the matters described therein in all material respects.

 

(9) To the best knowledge of such counsel, except as described in each of the
Time of Sale Information and the Offering Memorandum, there are no legal,
governmental or regulatory investigations, actions, suits or proceedings pending
to which the Parent Guarantor or any of its subsidiaries is or may be a party or
to which any property, right or asset of the Parent Guarantor or any of its
subsidiaries is or may be the subject which, individually or in the aggregate,
if determined adversely to the Parent Guarantor or any of its subsidiaries,
could reasonably be expected to have a Material Adverse Effect; and no such
investigations, actions, suits or proceedings are threatened or, to the best
knowledge of such counsel, contemplated by any governmental or regulatory
authority or threatened by others.

 

-46-



--------------------------------------------------------------------------------

(10) The execution, delivery and performance by each of the Issuers and each of
the Guarantors of each of the Transaction Documents to which each is a party,
the issuance and sale of the Securities and the issuance of the and compliance
by each of the Issuers and each of the Guarantors with the terms thereof and the
consummation of the transactions contemplated by the Transaction Documents will
not (i) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property, right or asset
of any of the Issuers or the Guarantors pursuant to, any indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which the
Parent Guarantor or any of its subsidiaries is a party or by which any of the
Issuers or the Guarantors is bound or to which any property, right or asset of
any of the Issuers or the Guarantors is subject, (ii) result in any violation of
the provisions of the charter or by-laws or similar organizational documents of
either Issuer or any Guarantor or (iii) result in the violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority applicable to any of the Issuers or the
Guarantors, except, in the case of clauses (i) and (iii) above, for any such
conflict, breach, violation, default, lien, charge or encumbrance that would
not, individually or in the aggregate, have a Material Adverse Effect.

 

(11) No consent, approval, authorization, order, registration or qualification
of or with any court or arbitrator or governmental or regulatory authority is
required for the execution, delivery and performance by each of the Issuers and
each of the Guarantors of each of the Transaction Documents to which each is a
party, the issuance and sale of the Securities and the issuance of the
Guarantees and compliance by the Issuers and each of the Guarantors with the
terms thereof and the consummation of the transactions contemplated by the
Transaction Documents, except for such consents, approvals, authorizations,
orders and registrations or qualifications as may be required (i) under
applicable state securities laws in connection with the purchase and resale of
the Securities by the Initial Purchasers and (ii) with respect to the Exchange
Securities (including the related Guarantees) under the Securities Act, the
Trust Indenture Act and applicable state securities laws as contemplated by the
Registration Rights Agreement.

 

(12) None of the Issuers or Guarantors is, and after giving effect to the
offering and sale of the Securities and the application of the proceeds thereof
as described in each of the Time of Sale Information and the Offering Memorandum
none of them will be, an “investment company” or an entity “controlled” by an
“investment company” within the meaning of the Investment Company Act.

 

(13) Neither the issuance, sale and delivery of the Securities nor the
application of the proceeds thereof by the Issuers as described in each of the
Time of Sale Information and the Offering Memorandum will violate Regulation T,
U or X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.

 

-47-



--------------------------------------------------------------------------------

(14) Assuming the accuracy of the representations, warranties and agreements of
the Issuers, the Guarantors and the Initial Purchasers contained in this
Agreement, it is not necessary, in connection with the issuance and sale of the
Securities to the Initial Purchasers and the offer, resale and delivery of the
Securities by the Initial Purchasers in the manner contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum, to register
the Securities under the Securities Act or to qualify the Indenture under the
Trust Indenture Act.

Such counsel shall also state that they have participated in conferences with
representatives of the Issuers and the Guarantors and with representatives of
the Parent Guarantor’s independent accountants and counsel at which conferences
the contents of the Time of Sale Information and the Offering Memorandum and any
amendment and supplement thereto and related matters were discussed and,
although such counsel assume no responsibility for the accuracy, completeness or
fairness of the Time of Sale Information and the Offering Memorandum and any
amendment or supplement thereto (except as expressly provided above), nothing
has come to the attention of such counsel to cause such counsel to believe that
the Time of Sale Information, at the Time of Sale (which such counsel may assume
to be the date of this Agreement), contained any untrue statement of a material
fact or omitted to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, or that the Offering Memorandum or any amendment or supplement
thereto, as of its date and the Closing Date, contained or contains any untrue
statement of a material fact or omitted or omits to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading (other than, in each case, the
financial statements and other financial information contained or incorporated
by reference therein, as to which such counsel need express no belief).

In rendering such opinion, such counsel may rely as to matters of fact on
certificates of responsible officers of the Issuers and the Guarantors and
public officials that are furnished to the Initial Purchasers. Opinions provided
with respect to Guarantors organized outside of Pennyslvania and Delaware may be
given assuming that the laws of the state of formation are the same as the laws
of Pennsylvania.

 

-48-